DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 01/29/2021.
Claims 1-16 are pending of which claims 1, 5, 9 and 15 are the base independent claims.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Applicant’ abstract should avoid using phrases which can be implied, such as, "The disclosure relates” and Applicant’s abstract should comply with what is detailed in MPEP 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 and 04/01/2022 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 2-4,6-8, 10-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the SIB includes a periodicity of a synchronization signal block burst set, and wherein the periodicity includes at least one of 20 ms, 40 ms, 80 ms, and 160 ms”, as substantially described in dependent claim(s) 2, 6, 10 and 14.  These limitations, in combination with the remaining limitations of claim(s) 2, 6, 10 and 14, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein the offset resource blocks indicate a number of resource blocks from a starting resource block of the CORESET to a resource block associated with a synchronization signal block”, as substantially described in dependent claim(s) 3, 8, 12 and 16.  These limitations, in combination with the remaining limitations of claim(s) 3, 8,12 and 16 are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein the MIB includes information indicating a first symbol index of the CORESET and a number of search space sets per slot”, as substantially described in dependent claim(s) 4, 7, 11 and 15.  These limitations, in combination with the remaining limitations of claim(s) 4, 7, 11 and 15, are not taught nor suggested by the prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. US 10,912,111, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application # 17/248615
Patent # US 10,912,111
1. A method performed by a terminal in a communication system, the method comprising: 
receiving, from a base station, a master information block (MIB), the MIB including information on a subcarrier spacing for a system information block (SIB) and information on a control resource set (CORESET) for the SIB; 
receiving, from the base station, control information based on the CORESET for the SIB and the information on the subcarrier spacing; and receiving, from the base station, the SIB based on the control information, wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET, a number of symbols of the CORESET, and offset resource blocks associated with the CORESET.
 1. A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a master information block (MIB); 
identifying, based on the MIB, information on a control resource set (CORESET) on which control information for system information is received, the information on the CORESET including information indicating a starting symbol index of the CORESET; 
receiving the control information based on the CORESET; and receiving, from the base station, the system information based on the control information, wherein the information on the CORESET further includes information indicating a number of resource blocks of the CORESET a number of symbols of the CORESET, and offset information from a starting resource block of the CORESET to a frequency associated with a synchronization signal block.
2. The method of claim 1, wherein the MIB further includes information on a subcarrier spacing for the CORESET.



Claims 2-16 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-16 of the instant application were fully disclosed in and covered by the claims 1-12 of U.S. Patent No. US 10,912,111 and in this case the clams 1-16 of the instant application is broader than the patented claims of PAT’111, thus, allowing the claims 1-16 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (Qualcomm incorporate, Remaining system information delivery consideration, R1-1705569, 3GGP TSG-RAN WG1 # 88bis, Spokane, USA, April 2017) and in view of Xiong et al (US 2020/0092946).

Regarding claims 1 and 5, Qualcomm a method performed by a terminal in a communication system (see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration for UE, thus perform by UE as terminal  and broadcast indicating of transmitting by base station), the method comprising: 
receiving, from a base station, a master information block (MIB)(see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration for UE, thus receiving), the MIB including information on a subcarrier spacing (see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration as information for UE to derive common search space PDCCH…such configuration may include PDCCH numerology, bandwidth and location…consider PDCCH and PDSCH share the same subcarrier spacing as PBSCH)for a system information block (SIB) (see proposal 3, which discusses common search space PDCCH carries scheduling assignment for NR-PDSCH which carries minimum system information block(MSIB)) and information on a control resource set (CORESET) for the SIB(see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration as information for UE to derive common search space PDCCH…such configuration may include PDCCH numerology, bandwidth and location…after decoding the common control resource set/common search space configuration as control resource set (CORESET), see proposal 3, which discusses common search space PDCCH carries scheduling assignment for NR-PDSCH which carries minimum system information block(MSIB));
receiving, from the base station, control information based on the CORESET for the SIB (see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration as information for UE to derive common search space PDCCH…such configuration may include PDCCH numerology, bandwidth and location…after decoding the common control resource set/common search space configuration as control resource set (CORESET), see proposal 3, which discusses common search space PDCCH carries scheduling assignment as control information for NR-PDSCH which carries minimum system information block(MSIB), thus receiving control information) and the information on the subcarrier spacing(see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration as information for UE to derive common search space PDCCH…such configuration may include PDCCH numerology, bandwidth and location…consider PDCCH and PDSCH share the same subcarrier spacing as PBSCH, thus based on subcarrier spacing); and
receiving, from the base station, the SIB based on the control information (see 2. Remaining system information considerations, after decoding the common control resource set/common search space configuration as control resource set (CORESET), UE can decode the common search space PDCCH to obtain the scheduling assignment as control information for NR-PDSCH which carries MSIB, see proposal 3, which discusses common search space PDCCH carries scheduling assignment as control information for NR-PDSCH which carries minimum system information block(MSIB), thus receiving MSIB based on scheduling assignment as control information).
As discussed above, although Qualcomm discloses carrying scheduling information for scheduling remaining system information based on a master information block (MIB) received from a base station (Qualcomm , see 2. Remaining system information considerations, which discusses after decoding the common control resource set, UE can decode the common search PDCCH to obtain the scheduling assignments for NR-PDSCH which carries minimum system information block (MSIB), see proposal 3), Qualcomm and Lee’734 does not explicitly show the use of “wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET, a number of symbols of the CORESET, and offset resource blocks associated with the CORESET” as required by present claimed invention.  However, including “wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET, a number of symbols of the CORESET, and offset resource blocks associated with the CORESET” would have been obvious to one having ordinary skill in the art as evidenced by Xiong’946.  
In particular, in the same field of endeavor, Xiong’946 teaches the use of wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET(see para.0049, which discusses RMSI CORSET configuration can include or more of the following information: resource block assignment index.., see para.0052, which discusses number of Physical resource blocks constituting the RMSI CORSET), a number of symbols of the CORESET, and offset resource blocks associated with the CORESET(see para.0049, which discusses RMSI CORSET configuration can include or more of the following information: OFDM symbols as number of symbols…, window offset as offset information,..).
In view of the above, having the system of Qualcomm and then given the well-established teaching of Xiong’946, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Qualcomm to include “wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET, a number of symbols of the CORESET, and offset resource blocks associated with the CORESET” as taught by Xiong’946, since Xiong’946 stated in para.0028+ that such a modification would improve channel estimation performance.
Regarding claims 9 and 13, Qualcomm a terminal/base station in a communication system, the terminal comprising (see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration for UE, thus perform by UE as terminal and broadcast indicating of transmitting by base station) comprising: 
receiving, from a base station, a master information block (MIB)(see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration for UE, thus receiving), the MIB including information on a subcarrier spacing (see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration as information for UE to derive common search space PDCCH…such configuration may include PDCCH numerology, bandwidth and location…consider PDCCH and PDSCH share the same subcarrier spacing as PBSCH)for a system information block (SIB) (see proposal 3, which discusses common search space PDCCH carries scheduling assignment for NR-PDSCH which carries minimum system information block(MSIB)) and information on a control resource set (CORESET) for the SIB(see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration as information for UE to derive common search space PDCCH…such configuration may include PDCCH numerology, bandwidth and location…after decoding the common control resource set/common search space configuration as control resource set (CORESET), see proposal 3, which discusses common search space PDCCH carries scheduling assignment for NR-PDSCH which carries minimum system information block(MSIB));
receiving, from the base station, control information based on the CORESET for the SIB (see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration as information for UE to derive common search space PDCCH…such configuration may include PDCCH numerology, bandwidth and location…after decoding the common control resource set/common search space configuration as control resource set (CORESET), see proposal 3, which discusses common search space PDCCH carries scheduling assignment as control information for NR-PDSCH which carries minimum system information block(MSIB), thus receiving control information) and the information on the subcarrier spacing(see 2. Remaining system information considerations, a master information block (MIB) and MSIB are broadcast…, the MIB provides a configuration as information for UE to derive common search space PDCCH…such configuration may include PDCCH numerology, bandwidth and location…consider PDCCH and PDSCH share the same subcarrier spacing as PBSCH, thus based on subcarrier spacing); and
receiving, from the base station, the SIB based on the control information (see 2. Remaining system information considerations, after decoding the common control resource set/common search space configuration as control resource set (CORESET), UE can decode the common search space PDCCH to obtain the scheduling assignment as control information for NR-PDSCH which carries MSIB, see proposal 3, which discusses common search space PDCCH carries scheduling assignment as control information for NR-PDSCH which carries minimum system information block(MSIB), thus receiving MSIB based on scheduling assignment as control information).
As discussed above, although Qualcomm discloses carrying scheduling information for scheduling remaining system information based on a master information block (MIB) received from a base station (Qualcomm , see 2. Remaining system information considerations, which discusses after decoding the common control resource set, UE can decode the common search PDCCH to obtain the scheduling assignments for NR-PDSCH which carries minimum system information block (MSIB), see proposal 3), Qualcomm and Lee’734 does not explicitly show the use of “controller coupled with the transceiver,  wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET, a number of symbols of the CORESET, and offset resource blocks associated with the CORESET” as required by present claimed invention.  However, including “controller coupled with the transceiver,  wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET, a number of symbols of the CORESET, and offset resource blocks associated with the CORESET” would have been obvious to one having ordinary skill in the art as evidenced by Xiong’946.  
In particular, in the same field of endeavor, Xiong’946 teaches the use of controller coupled(see fig.7 & see para.0096, which discusses the components of the illustrated device 700  may be included in a UE or in a RAN node and include processor/controller, see fig.9) with the transceiver(see para.0069, which discusses UE comprising a transceiver),  wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET(see para.0049, which discusses RMSI CORSET configuration can include or more of the following information: resource block assignment index.., see para.0052, which discusses number of Physical resource blocks constituting the RMSI CORSET), a number of symbols of the CORESET, and offset resource blocks associated with the CORESET(see para.0049, which discusses RMSI CORSET configuration can include or more of the following information: OFDM symbols as number of symbols…, window offset as offset information…).
In view of the above, having the system of Qualcomm and then given the well-established teaching of Xiong’946, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Qualcomm to include “controller coupled with the transceiver,  wherein the information on the CORESET includes information indicating a number of resource blocks of the CORESET, a number of symbols of the CORESET, and offset resource blocks associated with the CORESET” as taught by Xiong’946, since Xiong’946 stated in para.0028+ that such a modification would improve channel estimation performance.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474